The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the communication filed on 06/07/2022. Claims 21-40 were pending in the application.  Claims 1-7, 10-12 and 14-20 have been allowed. Claims 8-9 and 13 were previously cancelled. Claim 1 and 16-18 are independent claims.

TERMINAL DISCLAIMER 
The terminal disclaimer filed on 06/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,534,914 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S REASONS FOR ALLOWANCE
Claims 1-7, 10-12 and 14-20 are allowed. The following is an examiner’s statement of reasons for allowances:   
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed 06/07/2022, page no. 15-19), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
The prior art of record Resch (US Patent Application Publication No 20130304711 A1) teaches DSN memory includes a plurality of distributed storage units for storing data. Each of the DS units includes a processing module and may be located at a geographically different site than the other DS unit. A series of data segment is created in accordance with a data storage protocol. The grid module receives the data segments and manipulates each of the data segments before performing an error coding function.
The prior art of record Hannuksela (US Patent Application Publication No 2013/0191550 A1) teaches storing file metadata associated with the first signal and second signal, wherein metadata comprises a pointer to the location of the first and second signal. The metadata of all versions of the content can reside in the same file.
But none of the reference mentioned above teaches “metadata, which allow the reconstruction of the file from the stored file fragments, are generated by the user computer system and stored in the user computer system and/or the file management server and are protected against access by the memory services; and using the metadata by the file management server to control the access of a further user to the file, wherein the further user being assigned to a further user computer system”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433